Citation Nr: 0315458	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  96-09 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the residuals of a left 
eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who had recognized active service 
from February 1945 to June 1946.  This matter comes to the 
Board of Veterans' Appeals (Board) from a November 1994 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which denied a request 
to reopen a claim of service connection for residuals of a 
left eye injury.  In September 2000, the Board found that the 
veteran had submitted new and material evidence sufficient to 
reopen the claim, and remanded it for further development of 
the evidence.  In February 2003, the veteran testified at a 
videoconference hearing before the undersigned.  A transcript 
of this videoconference hearing is on file.


FINDING OF FACT

The preponderance of the evidence establishes that the 
veteran's current left eye disability did not result from a 
left eye injury during service. 


CONCLUSION OF LAW

Service connection for the residuals of a left eye injury is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.

VA has fully complied with the mandates of the VCAA.  Well-
groundedness is not an issue.  The appellant was provided 
copies of the decisions denying his claim for service 
connection as well as those finding that he had not submitted 
sufficient evidence to reopen his claim for service 
connection.  He was also provided a copy of the September 
2000 Board decision that reopened his claim after finding 
that new and material evidence had been submitted.  By the 
September 2000 Remand, a September 2001 letter regarding the 
VCAA, and Supplemental Statements of the Case (SSOCs) in 
October 2001 and May 2002, the veteran was advised of the 
controlling law and regulations.  These communications 
informed him what evidence was of record and advised him what 
evidence was needed to establish entitlement to the benefit 
sought.  Furthermore, they (and specifically the September 
2001 letter) advised him of the changes in duty to assist 
resulting from the VCAA, and specifically advised him of his 
and VA's responsibilities in development of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record includes the veteran's service medical records, 
medical records of both VA and private treatment since 
service, reports of VA examinations, transcripts of the 
veteran's hearings, and lay statements submitted by the 
veteran regarding the etiology of his current eye problems.  
VA has made every effort to obtain any records of medical 
treatment identified by the veteran.  As noted below, these 
efforts were not always fruitful, but there is no indication 
that any available pertinent records remain outstanding.  A 
September 2001 report of contact shows that the veteran 
indicated he had no further evidence to submit.  As noted, he 
has had the opportunity to present testimony at a hearing 
before the undersigned.  All notice and duty to assist 
requirements are met.

Factual Background

The veteran's service medical records show that he sustained 
a perforating left upper arm wound in an explosion in March 
1945.  There was no report of a left eye injury at the time.  
The report of his May 1946 service separation examination 
shows that clinical evaluation of the left eye revealed 
normal findings; left eye visual acuity was 40/20 
uncorrected, 20/20 corrected.  Subsequent records show 
treatment for sinusitis in 1947, but make no mention of left 
eye problems.

In a November 1982 letter, a private physician, M.S., M.D., 
reported that he examined the veteran a month earlier for 
complaints of tearing in both eyes.  The veteran had reported 
that the 1945 incident had involved his left eye, and that 
vision in his left eye had been poor ever since.  After an 
examination of the veteran's left eye, he was assessed as 
having macular damage with a resultant pre- retinal gliosis 
of the left eye, probably secondary to old trauma and 
Berlin's edema.

In letters dated in June 1983 and August 1984, a former 
officer who served with the veteran reported that he 
witnessed the veteran sustain a left eye injury from a bomb 
explosion in February 1945.  He indicated that the veteran's 
current left eye problems were the result of that injury.

A July 1984 letter from the National Personnel Records Center 
responding to a request for records of a pre-employment 
medical examination the veteran reportedly underwent in 1949 
indicates that such records were not in the veteran's 
official personnel folder.  A copy of a record indicating 
that the veteran was appointed to the position of Junior 
examiner for the Philippine War Damage Commission in February 
1949 was attached.  

In letters dated in August 1984 and September 1985, Dr. M.S. 
reported that the veteran was legally blind in the left eye.  
Dr. M.S. also reported that the cause of the decreased vision 
in the veteran's left eye was not easily detectable in the 
objective sense, and that relation to the injury of 1945 was 
made primarily by the veteran's history of having good vision 
in his left eye prior to that time.

At a November 1984 hearing, the veteran testified that his 
residuals of a left eye injury were the result of an injury 
to his left eye from an explosion in March 1945.  He also 
testified that his service separation medical examination was 
cursory and would not have revealed any underlying problem in 
the left eye.  He related that in 1949 he was examined by a 
civilian physician, Dr. D., in conjunction with an 
application for a government job.  

In January 1986, the Board denied the veteran's claim of 
service connection for residuals of a left eye injury.  The 
Board held that the veteran's residuals of a left eye injury 
were not documented until many years after his military 
service and were not shown to be related to such service.

In an August 1992 medical record, F. M., M.D., reported that 
the veteran was nearly blind in his left eye due to a 
shrapnel injury during World War II.

Private medical records from the California Retina Associates 
show that the veteran was assessed by Dr. N.M. in October 
1993 as having amblyopia, possible old central retinal 
occlusion and exotropia of the left eye.  It was noted that 
the veteran lost left eye vision in a bomb explosion in 1945.  
In July 1995, he was assessed as having amblyopia, exotropia, 
possible old central retinal vein occlusion and a vitreous 
floater.

Private medical records from E.Y., M.D., show that in July 
1995 the veteran was assessed as being legally blind in his 
left eye.  It was noted that his left eye was injured by a 
bomb explosion in 1945.

In an August 1995 letter, Dr. F.M. reported that the veteran 
had stated that he lost left eye vision due to a bomb 
explosion in 1945.  Dr. F.M. also reported that, in all 
likelihood, the veteran had a partial optic nerve avulsion 
during the explosion and that the explosion was responsible 
for his loss of left eye vision.

At a February 1996 hearing, the veteran again testified that 
he sustained a left eye injury from a bomb explosion in 1945.  
He testified that he did not receive any treatment for such 
injury in service.  He reported that he first experienced a 
loss of vision in his left eye in 1949.  He maintained that 
his residuals of a left eye injury were the result of a bomb 
explosion in 1945.
At the February 1996 hearing, the veteran also submitted 
three statements in support of his claim, two from his wife 
and from a former fellow soldier maintaining that he 
sustained an injury to his left eye during a bomb explosion 
in March 1945, the third, from another former fellow soldier, 
indicating that service separation examinations, such as on 
the veteran, were not conducted properly and were unreliable.

On VA medical examination in March 1996, the veteran's 
uncorrected left eye visual acuity was 3/200.  He was 
diagnosed as being virtually blind in his left eye with 
exotropia.  The examiner commented that he had no reason to 
doubt that the veteran's left eye injury was sustained during 
war time and that the significant afferent pupillary defect 
found did suggest an acquired optic nerve injury.  In an 
addendum, the same examiner indicated that the loss of vision 
in the veteran's left eye occurred subsequent to his service 
separation medical examination in May 1946.  He noted that 
the inservice injury was said to have occurred in March of 
1945, and that the service separation examination was in May 
1946.  He reported that the opinions of Drs. F.M. and E.Y. 
"both suggest a left eye or optic nerve injury however 
neither could cite a specific mechanism for the injury."  
The VA physician stated that amblyopia was not a possibility 
if the 1946 visual acuity was to be believed, and that it was 
possible that exophoria was present and decompensated into 
the constant exotropia present at this time.  He noted that 
further visual tests such as a visual field test might help 
to resolve this issue.  A visual field test in March 1996 
revealed no response on the left.  

VA outpatient treatment records show that in May 1996 the 
veteran was assessed as having possible old optic nerve 
trauma to the left eye.  He reported that he experienced left 
eye traumatic blindness following a blast in 1945.

Private medical records from Scripps Memorial Hospital show 
that the veteran underwent punctoplasties of his eyelids and 
a Ziegler cautery to the posterior glabella of his lower 
eyelids in May 1996.  The pertinent postoperative diagnoses 
were punctal ectropion and punctal stenosis of the left 
eyelid.

VA outpatient treatment records show that in June 1996 the 
veteran was assessed as having left eye amblyopia.  He 
claimed he sustained a left eye injury from a blast in 1945.

In a June 1996 letter, the physician who conducted the March 
1996 VA examination reported that the veteran had a 
functional visual loss in his left eye and that there was no 
evidence of any injury to his left eye or to his left optic 
nerve.

Private medical records from the University of California, 
San Diego, Medical Center (UCSD) show that electroretinogram 
(ERG) studies of the veteran's left eye revealed normal 
findings in July 1996.

Additional VA outpatient treatment records show that, in July 
1996, magnetic resonance imaging (MRI) studies of the 
veteran's left optic nerve revealed multiple deep white 
matter hyperintensities suggestive of ischemic changes and no 
evidence of optic sheath meningioma.  In November 1996, it 
was noted that the ERG and MRI studies of the left eye 
revealed findings which were unrelated to a blast in 1945.

In a January 1997 statement, the veteran's wife maintained 
that the veteran sustained an injury to his left eye during a 
bomb explosion in March 1945.

A September 1997 private medical record from R.B., M.D., 
shows that the veteran was diagnosed as having had amblyopia 
and exotropia of the left eye for a good number of years.

A November 1997 letter from J.T., Jr., MD, indicates that 
clinical records of treatment the veteran had with his father 
(J.T., Sr., MD, deceased) could not be retrieved and were 
thrown away long before he took over the practice. 

Affidavits from the veteran's son and grandson received 
December 1997 maintain that the veteran has no vision in his 
left eye as a result of a bomb blast during World War II.  
The grandson reported that the veteran wore glasses and had 
sought medical attention from an eye doctor.

A December 1997 private medical record from J. H., M.D., 
shows that the veteran was assessed as having a left eye 
cataract probably due to a blast injury.

At a December 1997 hearing, the veteran reiterated and 
expounded upon how his current left eye problems were the 
result of a left eye injury he sustained in a bomb explosion 
in 1945.  He testified that he first experienced a loss of 
vision in his left eye in 1949.

In a May 1998 letter, J. T., Jr., M.D., reported that his 
father had treated the veteran for glaucoma every three 
months from 1960 to 1982.

Additional private medical records from Scripps Memorial 
Hospital show that a left eye cataract was diagnosed in June 
1998.

In September 2000, the Board found that the veteran had 
submitted new and material evidence to reopen his claim, and 
remanded the claim for additional development, including 
obtaining any available pertinent outstanding records and 
arranging for a VA examination to obtain an opinion as to the 
etiology of the veteran's current left eye problems.   

On VA examination in March 2001, the examining physician (the 
same ophthalmologist who had also performed the VA 
examination in March 1996) indicated that it is not likely 
that the veteran's current left eye disorder had its onset 
during the military service or was caused by an incident 
therein.  The physician noted that the veteran was involved 
in an explosion in 1945 and sustained shrapnel injury to one 
arm.  He noted the veteran's reports that his face was 
bloodied and that witnesses said something about a bloody 
eye.  He found it significant that the veteran did not give 
any evidence of a direct injury to the eye itself and that in 
testimony years ago, he claimed he never noticed visual 
problems with the left eye until 1949.  He noted that 
statements were made in direct conflict with the service 
medical records, and that examination at the time of 
separation from service noted, "uncorrected acuity of 20/40 
in both eyes, corrected to 20/20 in both eyes."  He stated 
that when the veteran sought outside ophthalmology opinions 
to the contrary, Dr. M.S. found that the veteran was legally 
blind in the left eye (1982 and 1984), and that Dr. M.S. 
could not easily detect the cause of the decreased acuity in 
the left eye.  He found it significant that Dr. M.S. had only 
related the veteran's current left eye problems to the 1945 
injury based on a statement by the veteran that he had good 
vision prior to that time.  Turning to the examination 
performed by Dr. F.M in August 1995, the VA examiner noted 
that this private physician felt there was optic atrophy in 
the left eye and that based on statements provided by the 
veteran, Dr. F.M. related the optic atrophy to the 1945 
trauma.  The VA examiner stated that Dr. F.M. speculated that 
there was a "partial nerve evulsion during explosion."  The 
VA examiner found that there was no direct evidence of such 
an injury.  With regard to the July 1995 letter from Dr. 
E.Y., stating that the veteran was legally blind "probably 
the direct result of his war-related injuries," the VA 
physician noted that Dr. E.Y. cited no evidence and was an 
internist, and not an ophthalmologist.  

The VA examiner also noted that when the veteran was seen by 
a private retina specialist (Dr. N.M.) in October 1993, the 
diagnosis was possible old central retinal vein occlusion and 
exotropia of the left eye, as well as possible amblyopia.  
The VA physician went on to state that when he himself had 
examined the veteran in March 1996, he determined that 
amblyopia was not a possibility, since a 1946 examination 
stated 20/20 visual acuity in each eye.  He noted that the 
suggestion of optic atrophy was raised, and that this would 
cause a Marcus Gunn pupil.  The physician noted that while he 
believes there was a pupil defect on the left when he saw the 
veteran in early June 1996, this was not repeatable.  He did 
not detect a Marcus Gunn pupil when he saw the veteran on 
June 26, 1996, nor did various other examining physicians.  
He noted that Neuro-Ophthalmology consult by Dr. L.L. at the 
UCSD in June 1996 should have put an end to this matter, as 
this physician was able to elicit visual acuity of 20/100 in 
the left eye.  Dr. LL had found some anisometropic amblyopia, 
but no evidence of an optic nerve injury or scarring.  
Additionally, there was a suggestion of optociliar shunt 
vessels which could be explained by an old central retinal 
vein occlusion, as suggested by Dr. N.M.  Dr. L.L. reportedly 
concluded with the suspicion that there was a "functional 
overlay" in that the visual acuity of the left eye was not 
as bad as claimed by the veteran.  On present examination, 
the veteran's visual acuity was 20/40 in the right eye, while 
the left eye had only hand motion vision with direction.  
Ocular motility was full with a large and left exotropia.  
The angle was variable and at times the eyes appeared almost 
straight.  The right visual field was full to finger 
confrontation.  The left eye seemed to have only a small 
temporal area of hand motion vision.  There was a weak 
relative afferent pupillary defect on the left, at most.  The 
corneas and anterior chambers were clear, and there was a 
nice posterior chamber lens implant and clear posterior 
capsule on the right, due to cataract surgery by Dr. F.M.  
The left eye had a small pupil and white cataract precluding 
any view of the retina.  Applanation pressure was 12 
bilaterally.  The impression was:

Again, there is no evidence of any direct 
injury to the left eye during the 1945 
explosion.  The veteran himself stated 
that he first became aware of poor vision 
in the left eye in 1949.  A discharge 
examination was said to have shown 20/20 
acuity, both eyes.  While the left eye 
did become legally blind at some point, 
this more likely than not occurred 
subsequent to his military service, 
possibly from a central retinal vein 
occlusion.  Unless more exam records are 
obtained from his military record, I see 
nothing further to be gained from 
continuing to go over the same 
information and come to the same 
conclusion that was reached in 1984.  
ADDENDUM: After plowing through old 
records, I managed to locate the original 
discharge exam from the late 1940's, 
which lists a best corrected acuity of 
20/20 in each eye.  Therefore, in spite 
of many protests to the contrary and 
appeals by the veteran, the record shows 
that his left eye had normal vision, 
after the bomb incident in 1945.                  

At the February 2003 videoconference hearing, the veteran and 
his representative asserted that his separation examination 
was inadequate in that it was cursory.  The veteran 
reiterated that he first discovered damage to the eye in 1949 
and that there was no intervening accident to the eye between 
separation from service in 1946 and the discovery of 
decreased visual acuity in 1949.  The veteran related he 
injured the left eye in March 1945 when a bomb exploded 
nearby.  He stated that he was evacuated to medical company 
and treated for his left arm shrapnel wound.  He indicated 
that his body was bloodied by splinters from the bomb.  He 
testified that physicians have attributed his eye problem to 
the inservice bomb explosion.  These included a physician who 
had died and another who reportedly performed an examination 
in 1949.  He asserted that he did not apply for service 
connection for his eye problem until 1984, after moving to 
the U.S., because he believed he would be coerced into 
sharing his benefits with officials in the Philippines if 
they were granted while he was there.  He asserted that the 
VA physician who examined him multiple times over the years 
had expressed an opinion that the left eye problems were 
related to service, but later reversed his opinion.  

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Here, it is not in dispute that the veteran has current left 
eye disability.  Examinations, including by VA in March 2001, 
have clearly established that he has left eye visual 
impairment.  

The evidence regarding service occurrence of a left eye 
injury is not quite as clear.  While service medical records, 
including the report of the veteran's separation examination 
make no mention of such an injury, and revealed no pathology 
reflective of a traumatic left eye injury, the veteran 
alleges that he indeed sustained such injury in service.  His 
statements are supported by lay statements, including by a 
former fellow serviceman who has indicated that he observed 
the veteran sustain an eye injury in service.  These lay 
statements are competent evidence in that the persons making 
them are competent to report lay observations, such as 
traumatic events, and residuals of traumatic injury subject 
to lay observation. Given these circumstances, the Board 
finds that it is not inconceivable that the veteran may have 
sustained some sort of trauma to the region of his left eye 
in service.  

What then remains to be resolved is whether the veteran's 
current left eye disability may be related the an eye injury 
in service, as he alleges.  It is noteworthy that his, and 
other, lay statements/opinions are not competent evidence in 
this regard.  As laypersons, they have no training or 
expertise to render opinions regarding medical diagnoses or 
etiology.  And to the extent that the veteran's or supporting 
statements allege immediate eye pathology as a result of the 
bomb blast in service, they are inconsistent with 
contemporaneous objective evidence, including service medical 
records (which by their very nature are more credible and 
probative).  

The various medical statements to the effect that the 
veteran's left eye disability is the result of a bomb blast 
in service are all based on his accounts of such injury 
which, as noted above, are inconsistent with contemporaneous 
records.  No supporting opinion is based on a complete review 
of the record, or responds to the exceptions to the opinions 
made by the reviewing VA ophthalmologist.  Thus, the medical 
opinions supporting the veteran's claim have less probative 
value than the opinions of the VA examiners obtained by the 
RO.   

The opinions of the VA examiners are by specialists in the 
field, an ophthalmologist and a neuro-ophthalmologist.  The 
opinion of the VA ophthalmologist who examined the veteran in 
March 1996 and in March 2001, in particular, was based on a 
complete review of the record, including the medical 
statements submitted in support of the veteran's claim, and 
pointed out why those statements were inconsistent with the 
record.  He opined that the veteran's current eye disability 
was not related to a bomb blast in service.  His opinion is 
buttressed by the opinion of a consulting VA neuro-
ophthalmologist essentially to the effect that the veteran's 
current eye disability is not the type that would have 
resulted from a bomb blast as described by the veteran.  

Considering the competent evidence in its entirety, the Board 
finds that the preponderance of the evidence is against there 
being a relationship between the veteran's current left eye 
disability.  Accordingly, service connection for residuals of 
a left eye injury is not warranted.


ORDER

Service connection for residuals of a left eye injury is 
denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

